Citation Nr: 9922202	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  99-00 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a chronic liver 
disorder to include hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from November 1968 to December 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
service connection for post-traumatic stress disorder (PTSD) 
and a chronic liver disorder to include hepatitis.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  


FINDING OF FACT

PTSD was not shown during wartime service or at any time 
thereafter.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claim.  Generally, a 
"well-grounded" claim is one which is plausible.  The United 
States Court of Appeals for Veterans Claims (Court) has 
directed that, in order for a claim for service connection to 
be well-grounded, there must be (1) competent evidence of a 
current disability; (2) proof as to incurrence or aggravation 
of a disease or injury in service; and (3) competent evidence 
as to a nexus between the inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R.§ 4.125(a) (1998); a link, 
established by medical evidence, between the veteran's 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R.§ 3.304(f) (1999).  
See also Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

The veteran's service medical records make no reference to an 
acquired psychiatric disorder.  A June 1971 written statement 
from Marcus E. Sanford, M.D., conveys that the veteran was a 
heroin addict in acute withdrawal.  A June 1971 Army 
treatment record notes that the veteran reported that he was 
a heroin addict and wanted to withdraw in a hospital.  He was 
diagnosed with a chronic immature personality disorder and 
drug dependence.  A June 1971 psychiatric evaluation from 
Samuel Martin, M.D., relates that the veteran was a heroin 
addict.  On examination, the veteran exhibited no evidence of 
a mental disorder.  At his September 1972 physical 
examination for service separation, the veteran reported 
"frequent trouble sleeping" and "depression or excessive 
worry."  On examination, he exhibited "no significant 
mental illness."  The veteran's service personnel records 
reflect that he served in the Republic of Vietnam.  

A January 1997 written statement from the veteran's sister 
conveys that the veteran wrote letters to her while stationed 
in the Republic of Vietnam in which he described horrific and 
tragic events.  She stated that her brother became a heroin 
addict while in Vietnam.  She related that she had completed 
a graduate course in social work and recognized that the 
veteran had PTSD.  The veteran's sister believed that his 
heroin addiction was a manifestation of PTSD.  

In a February 1997 written statement, the veteran advanced 
that he had experienced several traumatic events while in the 
Republic of Vietnam including aiding a soldier in his Army 
unit after the man had been severely wounded by a deranged 
American soldier and seeing a Vietnamese baby dying of 
dysentery while its mother watched helplessly.  

In a November 1997 written statement, the veteran's sister 
reported that she was a mental health professional.  She 
stated that she had a master's degree in clinical social work 
and had been licensed by the state as both a master social 
worker and an independent social worker.  The veteran's 
sister advanced that she recognized the veteran's psychiatric 
symptoms as being consistent with PTSD.  He exhibited all of 
the PTSD symptoms listed in the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In a February 1998 written statement, the veteran's ex-wife 
conveyed that the veteran had exhibited PTSD symptoms during 
their marriage.  In a February 1998 written statement, the 
veteran indicated that he had witnessed the death of a fellow 
serviceman during an enemy ambush while stationed in Vietnam.  
He stated that he was currently incarcerated at the Hardee 
Correctional Institution.  He reported that he was on a 
waiting list to enter a PTSD treatment program offered at the 
facility.  

The Board has carefully reviewed the probative evidence of 
record including the veteran's statements on appeal.  The 
veteran asserts that he experienced several traumatic events 
while in Vietnam including witnessing the death of a fellow 
serviceman in combat and the wounding of another soldier by a 
deranged American soldier.  The veteran contends that these 
events precipitated PTSD.  The veteran's service medical 
records reflect that he was a heroin addict and was found by 
examining medical personnel to exhibit no acquired 
psychiatric disabilities.  His service personnel records 
establish that he served in the Republic of Vietnam.  The 
post-service clinical documentation of record does not 
reflect that a diagnosis of PTSD has been advanced at any 
time.  In the absence of evidence of current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Indeed, the veteran's claim is supported solely by lay 
statements from his accredited representatives, his mother, 
his sister, his ex-wife, and himself.  The Court has held 
that lay assertions of medical causation do not constitute 
competent evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

While acknowledging that the veteran's sister reported that 
she was a mental health professional and a state-licensed 
social worker, the Board notes that she did not indicate that 
she had either a medical or an advanced psychological degree 
which would render her competent to advance a diagnosis or 
opinions as to the etiology of the claimed disorder.  In the 
absence of such qualifications, the Board concludes that the 
veteran's sister's statements should be afforded no more 
weight than that given the other lay statements.  There is no 
indication that either the accredited representative, the 
veteran's mother, the veteran's former wife, or the veteran 
is a medical professional.  

The veteran asserts that PTSD was manifested due to his 
Vietnam combat experiences.  Given these facts, the Board has 
considered the potential application of 38 U.S.C.A. § 1154(b) 
(West 1991).  That statute directs that:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

In reviewing a similar factual scenario, the Court has 
clarified that:

The Court, however, has not held that 
invocation of section 1154(b) 
automatically results in an award of 
service connection.  Section 1154(b) of 
title 38 of the U.S. Code and section 
3.304(d) of title 38 of the Code of 
Federal Regulations do not absolve a 
claimant from submitting a well-grounded 
claim for service connection.  ...  The 
statute and regulation dealing with 
satisfactory lay evidence of service 
connection for combat veterans do not 
serve to save the appellant from having 
to meet this requirement.  See Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  
Although section 1154(b) relaxes the 
evidentiary requirement as to the 
evidence needed to render a claim 
well-grounded, that section deals only 
with the occurrence of an event, i.e., 
"whether a particular disease or injury 
was incurred or aggravated in service -- 
that is, what happened then -- not the 
questions of either current disability or 
nexus to service, as to both of which 
competent medical evidence is generally 
required."  Caluza, 7 Vet. App. at 507; 
see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (layperson's account of 
what physician told him did not 
constitute "medical" evidence in 
context of determination of well-
groundedness because "medical" nature 
of such evidence was too attenuated and 
unreliable).  Beausoleil v. Brown, 8 Vet. 
App 459, 464 (1996).

The veteran has not been diagnosed with PTSD during active 
service or at any time thereafter.  Therefore, the Board 
concludes that the veteran's claim for service connection is 
not well-grounded.  

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  The Board acknowledges that it has decided 
the current appeal on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  


ORDER

Service connection for PTSD is denied.  


REMAND


The veteran filed a specfic claim for service connection for 
hepatitis C.  The RO addressed service connection for liver 
disease.  

In reviewing the claims file, the Board observes that the 
June 1971 written statement from Dr. Sanford conveys that the 
veteran exhibited questionable hepatitis and requested that 
he be admitted to Walston Army Hospital.  A June 1971 Army 
treatment record notes that the veteran complained of right 
upper quadrant tenderness.  An impression of "[ruleout] 
hepatitis" was advanced.  The veteran was admitted to the 
Walston Army Hospital.  The hospital summary and other 
treatment records associated with the veteran's 
hospitalization are not of record.  At his September 1972 
physical examination for service separation, the veteran 
reported that he had been hospitalized for treatment of 
hepatitis at Walston Army Hospital.  On examination, the 
veteran exhibited no abdominal, visceral, or endocrine system 
abnormalities.  Clinical documentation from Walston Army 
Hospital has not been requested.  When a veteran identifies 
clinical treatment associated with specific military 
facilities, the VA has a duty to either undertake a record 
search or explain why such action is not justified.  

Regardless, the July 1997 rating decision does not address 
critical facts, including the notations of questionable or 
rule out hepatitis entered during service.  

Clinical documentation from Roy D. Cavalcant, M. D., dated 
between July and November 1994 reflects that the veteran 
exhibited hepatitis C antibodies and evidence of "an old 
infection of hepatitis A."  The veteran was diagnosed with 
hepatitis C.  The RO has not specifically adjudicated the 
issues of the veteran's entitlement to service connection for 
hepatitis A and hepatitis C.  As noted above, the rating 
decision does not address the facts.  Accordingly, this case 
is REMANDED for the following action:

1.  The RO should request that a search 
be made of the records of Walston Army 
Hospital, Fort Dix, New Jersey, for any 
documentation pertaining to treatment of 
the veteran.  All material produced by 
the requested search should be 
incorporated into the record.  

2.  The RO should then specifically 
adjudicate the issues of the veteran's 
entitlement to service connection for 
hepatitis A and hepatitis C.  The RO must 
address the documents contained in the 
service records.  The RO is at liberty to 
obtain a medical opinion that addresses 
whether there is a relationship between 
the post service diagnoses and the 
inservice notations.

3.  The RO should inform the veteran that 
he has a duty to submit evidence of a 
well-grounded claim for service 
connection for a chronic liver disability 
to include hepatitis A and hepatitis C.  
Such evidence should consist of evidence 
of the current disability and competent 
evidence linking the disability to active 
service or a service-connected disorder.  
If the veteran has competent evidence 
that links his chronic liver disability 
to active service, such evidence must be 
submitted.  If the veteran's believes 
that there is relevant outstanding 
evidence, that evidence must be submitted 
by him.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  .



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

